office_of_chief_counsel internal_revenue_service memorandum number release date cc intl migilman postn-145429-05 uilc date date to abigail foster dunnigan attorney cc lm f man from richard l chewning senior counsel cc intl subject applicability of dividend characterization under treaty to foreign_tax_credit limitations this chief_counsel_advice responds to your request for advice with respect to claims by taxpayer for foreign tax_credits asserted to arise under the u s -u k income_tax treaty treaty in connection with certain payments_in_lieu_of_dividends hereinafter substitute_payments received with respect to borrowed securities in accordance with sec_6110 of the internal_revenue_code_of_1986 as amended the code this chief_counsel_advice should not be cited as precedent convention between the government of the united_states of america and the government of the united kingdom of great britain and northern ireland for the avoidance of double_taxation and the prevention of fiscal evasion with respect to taxes on income and capital_gains signed on date and entered into force on date u s t reprinted in 1980_1_cb_394 the treaty applicable during the years at issue was superseded by a treaty that entered into force on date see convention between the government of the united_states of america and the government of the united kingdom of great britain and northern ireland for the avoidance of double_taxation and the prevention of fiscal evasion with respect to taxes on income and capital_gains signed on date entered into force on date s treaty doc no wl under article of the current treaty however taxpayers are permitted to rely on more favorable provisions in the old treaty for an additional twelve months in addition article v of the protocol dated date clarifies that the provisions of the old treaty relating to the u k resident shareholder credit cease to apply for dividends_paid on or after date taxpayers could elect to extend those provisions of the old treaty to cover dividends_paid before date the current treaty does not retain any of the old treaty’s special provisions relating to the u k resident shareholder credit postn-145429-05 legend ------------------------------------------ ---------------------------------------------------- ------- ------- ------- ------- ------------------ ---------------- taxpayer subsidiary year year year year amount x amount y issue sec_1 whether taxpayer adequately substantiated its claim for foreign tax_credits purported to arise under article of the treaty from amounts deemed withheld from deemed refunds of advance_corporation_tax act by the united kingdom u k in respect of substitute_payments whether sec_901 which disallows a foreign_tax_credit for withholding taxes imposed on certain dividends applies to substitute_payments and deemed refunds of act with respect to such payments that article of the treaty treats as dividends conclusion sec_1 no sec_905 requires taxpayers to substantiate all claims for foreign tax_credits substantiation generally requires written documentation from foreign taxing authorities that taxes were paid with respect to amounts treated under the treaty as tax withheld from act refunds with respect to dividends_paid prior to date taxpayer conceded that it neither applied for nor received any refunds from which such creditable taxes might have been withheld thus taxpayer failed to provide the requisite evidence that it paid any such taxes amounts treated under the treaty as tax withheld from act refunds with respect to dividends_paid on or after date were subject_to the same requirement but taxpayers could elect under revproc_2000_13 to claim credits for amounts deemed withheld from deemed act refunds without actually filing refund claims by making an election on form_8833 because taxpayer failed to make that election or to establish that it was eligible to make the election it remains subject_to the evidentiary requirements under sec_905 that it has not satisfied yes article a iii of the treaty provides that the aggregate of the amount of the dividend as defined in article and the amount of the refundable tax_credit referred to in article a i and ii paid_by the u k to a u s resident shall be treated as a dividend for u s tax_credit purposes pursuant to article such treatment as a dividend encompasses both the availability of foreign tax_credits for amounts withheld from the act refund and any limitations on those credits even if taxpayer had established its entitlement to act refunds with postn-145429-05 respect to the substitute_payments it received and had properly elected to claim foreign tax_credits under the treaty for amounts deemed withheld from deemed act refunds taxpayer’s entitlement to foreign tax_credits under the treaty is limited by the code limitations on those credits which are expressly incorporated into the treaty taxpayer’s characterization of the substitute_payments and deemed refunds as dividends for purposes of claiming treaty benefits and as non-dividends for purposes of applying the treaty’s limitations on foreign tax_credits claimed under the treaty contradicts the plain language of the treaty is inconsistent with the legislative_history of sec_901 and violates the fundamental principle that u s tax_treaties and the code must be applied consistently whenever possible facts taxpayer a u s_corporation owns all the shares of subsidiary a controlled_foreign_corporation incorporated in the u k both taxpayer and subsidiary are engaged in the financial services business the requested advice stems from back-to-back securities loans that taxpayer undertook with subsidiary during the audit cycle that includes year through year as part of that activity taxpayer borrowed portfolio interests ie less than interests in the stock of various u k corporations and relent the borrowed securities on substantially identical terms to subsidiary subsidiary then held sold or relent the borrowed securities although subsidiary rarely held the borrowed securities for a significant period of time it often held the securities when dividends were paid taxpayer and subsidiary borrowed securities pursuant to written securities_lending agreements those agreements obligated the borrowers ie taxpayer and subsidiary to return the borrowed securities on demand and to remit to the lenders amounts equal to dividends_paid during the term of the loan net of any amounts withheld or similar taxes imposed with respect to the dividend therefore when dividends were paid_by the u k issuer of borrowed shares the amount was first paid to subsidiary subsidiary then remitted the same amount to taxpayer as a substitute payment and finally taxpayer remitted the same amount as a substitute payment to the original lender of the shares taxpayer asserts but has not established that the u k issuers paid act2 with respect to dividends_paid to subsidiary subsidiary did not pay act with respect to the substitute_payments it made to taxpayer either because it was not required to do so under u k law or because the dividends underlying the substitute_payments were paid after date on its federal_income_tax returns for the years during the audit cycle in which taxpayer and subsidiary entered into these security loan transactions taxpayer reported income from substitute_payments attributable to the loaned securities deductions representing substitute_payments to its lenders fees involved in the transaction and foreign tax_credits for the amount deemed withheld from act refunds deemed received from u k for a brief summary of the act see law and analysis section below postn-145429-05 inland revenue the total foreign tax_credits claimed with respect to the transactions during the audit cycle for year sec_1 through were approximately amount x taxpayer asserts that the substitute_payments it received from subsidiary are treated as dividends for purposes of the treaty and therefore amounts deemed withheld from act refunds it was entitled to receive under the treaty with respect to those payments are eligible for foreign tax_credits under sec_901 taxpayer did not file a form_8833 treaty_based_return_position disclosure under sec_6114 or sec_7701 with respect to its claims for foreign tax_credits taxpayer also did not file any claims with the u k seeking refunds of the act paid with respect to dividends received by subsidiary that were passed on to taxpayer in the form of substitute_payments during the years at issue in addition taxpayer did not make the election pursuant to revproc_2000_13 2000_1_cb_515 to forego the requirement to claim act refunds from the u k as a condition of claiming foreign tax_credits for amounts deemed withheld from deemed act refunds attributable to dividends_paid after date law and analysis analysis of these foreign_tax_credit issues requires a basic understanding of the relevant u k law and how those rules were reflected in the treaty during the years at issue the u k had a partially integrated system of taxation of corporate earnings during some of those years a key component of that system was the act regime under which a u k corporation was required to pay act to the u k when it paid a qualifying_distribution to its shareholders the u k corporation paying the act treated it as an advance_payment of a portion of its mainstream corporate_income_tax u k resident shareholders were entitled to offset their personal tax_liabilities with respect to the dividends with a refundable_credit for a ratable portion of the act paid_by the distributing_corporation thus the system was designed to eliminate or reduce the shareholder-level taxation of corporate earnings effective for distributions after date the u k repealed the act notwithstanding the repeal of act a partially integrated system of taxation under u k law remained in force because a u k shareholder was generally still entitled to a non-refundable tax_credit in the reduced_amount of of the dividend upon receipt of a qualifying_distribution non-resident shareholders however were ineligible for any credit in any of the years at issue taxpayer has given conflicting accounts of the years in which it engaged in the security lending transactions and the amounts and years during which it claimed foreign tax_credits for taxes withheld from act refunds allegedly due with respect to dividends_paid on the borrowed securities taxpayer originally indicated that some credits were claimed for tax deemed withheld from act refunds received with respect to dividends_paid during year and year taxpayer recently amended its position and now alleges that all such dividends were paid after date in year and year and that the credits previously identified for earlier years relate to foreign taxes paid on other transactions the obligation to disclose treaty-based positions is provided in sec_6114 and the failure to disclose such positions is subject_to penalties under sec_6712 postn-145429-05 under u k domestic laws in effect in year sec_1 through no withholding_tax was imposed on non-resident shareholders with respect to dividends or substitute_payments paid to them by u k corporations in order to equalize the treatment of u s and u k shareholders articles and of the treaty extended the benefit of the act refundable_credit to u s shareholders who received dividends from u k corporations under article a of the treaty u s shareholders in addition to the dividends received from the u k corporations received a refundable tax_credit from the u k portfolio investors ie less than shareholders received a refund equal to the entire act credit available to shareholders resident in the u k other shareholders received a refund equal to one-half of the act paid with respect to the loaned securities in year sec_1 through subsidiary was a portfolio investor the treaty allowed the u k to withhold from any act refund payable to portfolio investor sec_15 of the aggregate of the dividend paid_by the u k corporation and the refund received from the u k article a ii of the treaty by its terms this treaty regime applied only as long as u k resident shareholders were entitled to a tax_credit in respect of dividends_paid by a u k corporation see article of the treaty accordingly the regime continued after repeal of the act because u k residents were still entitled to the tax_credit in cases where shares were borrowed taxpayer asserts that u k law provided that the lender of the securities rather than the borrower was entitled to claim the act credit although taxpayer was not the original lender of the borrowed shares taxpayer nevertheless claims that the substitute_payments it received from subsidiary were treated as dividends under article of the treaty eligible for the act refund and that the amount deemed withheld from deemed refunds of act in respect of those dividends is eligible for the foreign_tax_credit under sec_901 issue - substantiation sec_905 requires taxpayers to establish to the satisfaction of the secretary the amount of foreign_income_taxes paid_or_accrued and all other information necessary for the verification and computation of such credits sec_905 and taxpayers may satisfy this burden in part by furnishing a receipt from the foreign tax authority showing that the tax was paid sec_1_905-2 see also sec_1_901-2 taxpayer must establish the amount of tax that was both owed and actually paid taxpayer’s claim for foreign tax_credits arises entirely under the treaty because as noted above in year sec_1 through u k domestic law did not impose tax on dividends or substitute_payments paid to nonresident shareholders accordingly under u k domestic law no u k tax was actually owed or paid_by taxpayer with respect to the substitute_payments it received from subsidiary therefore taxpayer’s claim rests on a postn-145429-05 treaty-based return position that it was entitled to act refunds and associated foreign tax_credits in respect of the substitute_payments it received from subsidiary the requirements for substantiating amounts withheld from act refunds pursuant to article of the treaty varied depending upon when the underlying dividends were paid for dividends_paid prior to date revproc_80_18 1980_1_cb_623 provided that a u s shareholder claiming act refunds was required to make the claim on the appropriate u k form revproc_80_18 sec_3 taxpayers claiming foreign tax_credits for amounts withheld from act refunds in respect of such dividends could substantiate the amount withheld from the refunds by producing the documentation provided by u k tax authorities taxpayer effectively conceded that it is not entitled to any credits with respect to substitute_payments received prior to date by admitting that it never filed claims for or received any refunds from the u k from which taxes might have been withheld although taxpayer initially claimed credits in excess of amount y in respect of substitute_payments received prior to date taxpayer belatedly revised its account of the facts to indicate that all of the credits previously claimed for such transactions were attributable to unrelated transactions that claim has yet to be substantiated by taxpayer in addition although we cannot be certain of the underlying facts we note that taxpayer’s initial claim of credits for pre-date payments and its failure_to_file refund claims for such amounts raises doubts as to whether under u k law it was entitled to an act refund with respect to the borrowed shares as it asserts taxpayer has no basis to claim credits for taxes that might have been but were not withheld from refunds it neither applied for nor received nor even established it was eligible to receive as stated above effective date the u k repealed the act regime but continued to provide shareholders with reduced credits for corporate-level taxes for dividends_paid on or after date and before date6 the u k resident shareholder credit was reduced from to of the dividend consequently u s portfolio investors no longer received a net act refund payment from the u k pursuant to the treaty because the withholding on the sum of the dividend and act refund exceeded the amount of the act refund otherwise due under the treaty accordingly the service permitted taxpayers to elect out of the generally-applicable substantiation procedures and claim credits up to the amount of the deemed act refund without actually filing a refund claim with the u k this election was prescribed in revproc_2000_13 which required taxpayers to make the election by so indicating on line of form_8833 treaty-based return position disclosure under section or b and filing a completed form_8833 with their income_tax return for the relevant year id taxpayer has indicated that it not only failed to make the election as required on the form_8833 it never filed that form with respect to these transactions accordingly see n infra see n supra postn-145429-05 taxpayer remains subject_to the generally applicable sec_905 substantiation standards and must produce documentation from the u k authorities that it would have been entitled to the act refund and subject_to_withholding thereon even though it was neither the record_owner nor the original lender of the shares on which dividends were paid thus taxpayer has failed to substantiate its claim for foreign tax_credits arising from dividends on the borrowed shares throughout the audit cycle of year sec_1 through and for that reason all such credits should be disallowed issue - limitation on allowable credits a limitation under the code sec_901 permits a taxpayer to claim a credit for income_war_profits_and_excess_profits_taxes income taxes paid_or_accrued or deemed paid to a foreign_country the purpose of the foreign_tax_credit is to mitigate the potential for double_taxation when u s taxpayers are subject_to foreign taxes on their foreign_source_income see 316_us_450 for purposes of sec_901 an income_tax is a compulsory payment pursuant to the authority of the foreign_country to levy taxes and which has the predominant character of an income_tax in the u s sense sec_1_901-2 a taxpayer’s ability to claim foreign tax_credits is limited by various code provisions most of which are intended to preserve the foreign tax credit’s purpose of mitigating double-taxation the limitation that is at issue here is found in sec_901 under which a taxpayer’s ability to claim foreign tax_credits is disallowed in two situations where the taxpayer generally would not recognize net_income and therefore would not be subject_to double_taxation see general explanation of tax legislation enacted in jcs-23-97 pincite noting that objectionable transactions allow a person that cannot benefit from the foreign tax_credits with respect to a dividend to retain the economic benefit of the dividend while another person receives the foreign_tax_credit benefits and comparing holding_period requirement for foreign tax_credits to similar restrictions under sec_246 cf technical amendments act of h_rep_no holding_period requirements adopted in sec_246 because taxpayers had claimed deductions with respect to dividends_paid on shares without recognizing net_income the general explanation discussion of sec_901 specifically provides that i t was intended that in addition to actual dividend payments the provision apply to additional dividend amounts that are deemed to be paid with respect to the dividend under an applicable u s tax_treaty jcs-23-97 blue_book pincite sec_901 provides that i n no event shall a credit be allowed under subsection a for any withholding_tax on a dividend with respect to stock in a corporation if - during the 31-day period beginning on the date which i sec_15 days before the date on which such share becomes ex-dividend with respect to such dividend or i such stock is held by the recipient of the dividend for days or less postn-145429-05 ii to the extent that the recipient of the dividend is under an obligation whether pursuant to a short_sale or otherwise to make related payments with respect to positions in substantially_similar_or_related_property taxpayer argues that sec_901 does not disallow its foreign tax_credits because the substitute_payments that it received from subsidiary and its deemed act refunds under the treaty are not dividends for u s tax purposes and sec_901 applies only to withholding taxes on dividends we agree that the substitute_payments and deemed act refunds are not regarded as dividends for u s tax purposes under the code see sec_1058 however taxpayer has no basis to claim credits under the code for amounts deemed withheld from deemed refunds of act allegedly due under the treaty by reason of the substitute_payments because as discussed above no tax was actually owed under u k law or paid_by taxpayer if taxpayer has any colorable claim that it is entitled to foreign tax_credits with respect to the substitute_payments that argument necessarily relies on a claim under the treaty limitation under the treaty and code article a iii of the treaty emphasis added provided that the aggregate of the amount or value of the dividend and the amount of the tax_credit paid_by the united kingdom to the united_states_corporation or other resident without reduction for the or percent deductions as the case may be by the united kingdom shall be treated as a dividend for united_states tax_credit purposes article of the treaty defined the term dividend if paid_by a u k corporation as including any item which under the law of the united kingdom is treated as a distribution article b of the treaty provided that the amount withheld from the act refund under article a i or ii of the treaty was considered an income_tax imposed on the recipient of the dividend however article of the treaty provided that the credits allowed for income taxes paid to the u k were subject see prop sec_1 d sec_901 does not apply to any withholding taxes imposed with respect to the substitute_payments or deemed dividends from act refunds at issue because that subsection took effect after the years at issue as explained below however the characterization of the substitute_payments under sec_1058 does not control under these facts because the treaty explicitly classifies any such payments that qualify for act refunds as well as the associated act refund as dividends for purposes of the u s foreign_tax_credit that language trumps any contrary interpretation under the code where the taxpayer claims treaty benefits the treaty defines dividends_paid by a u s_corporation as any item which under the law of the united_states is treated as a distribution out of earnings_and_profits as noted below the taxpayer effectively conceded that its foreign_tax_credit claim would fail if the u s definition of dividend applied in determining its entitlement to act refunds net of withholding because substitute_payments are not generally treated as dividends under the code postn-145429-05 to the limitations of the law of the united_states as it may be amended from time to time without changing the general principle hereof taxpayer argues that the substitute_payments it received from subsidiary during the years at issue are dividends under article a iii and of the treaty for purposes of allowing it to claim act refunds and associated foreign tax_credits under the treaty however it relies on sec_1058 to characterize those payments as non-dividend payments to avoid disallowance of the foreign tax_credits by sec_901 in other words taxpayer asserts that the treaty’s purported characterization of the substitute_payments and deemed refunds of act as dividends applies to allow it to claim foreign tax_credits under the treaty for amounts deemed withheld from those payments but is jettisoned for purposes of applying the statutory limitations on the foreign_tax_credit such as sec_901 that the treaty in article incorporates by reference taxpayer’s classification of the substitute_payments and refunds of act differently for two closely related foreign_tax_credit purposes fails for several reasonsdollar_figure taxpayer’s position is contrary to the plain language of article of the treaty article a iii of the treaty states explicitly and unambiguously that payments that are treated as dividends under article of the treaty shall be treated as dividends for u s foreign_tax_credit purposes nothing in the treaty suggests that this language was limited to only those purposes of the credit that favor taxpayers and taxpayer has not suggested a reasonable basis for such an interpretationdollar_figure on the contrary the treaty drafters consistent with the u s model treaty were mindful that any entitlement to foreign tax_credits must also be subject_to u s limitations on those credits including subsequently adopted limits consistent with the general principles of existing law as provided in article therefore not only does taxpayer’s interpretation run counter to article a iii it does so in a manner that attempts to circumvent one of the primary purposes of article this memorandum does not address taxpayer’s threshold contention that the substitute_payments with respect to shares in u k corporations are dividends within the meaning of article of the treaty which turns on whether the payments are treated as distributions under u k law taxpayer’s representative cited u k statutes in support of that contention that such payments are generally taxed as if they were dividends is instructive but is not necessarily determinative of whether such payments are treated as distributions within the meaning of the treaty moreover we understand that the u k statutes may not apply to certain tax_avoidance transactions similarly we express no opinion on whether taxpayer was the beneficial_owner of the borrowed securities within the meaning of article of the treaty the beneficial_owner limitation is intended to exclude from treaty benefits those serving as conduits moreover the commentary to the oecd model treaty provides that t he term beneficial_owner is not used in a narrow technical sense rather it should be understood in its context and in light of the object and purposes of the convention including avoiding double_taxation and the prevention of fiscal evasion and avoidance although both of these issues could result in the denial of taxpayer’s rights to claim act refunds and associated u s foreign tax_credits with respect to the borrowed securities it is unnecessary to resolve them because the taxpayer’s claim fails even if it is assumed that taxpayer was the beneficial_owner of the borrowed shares and the payments it received from subsidiary were dividends within the meaning of article construction of the treaty by the agency in the executive branch charged with administration of the treaty is entitled to great weight 366_us_187 restatement third of the foreign relations law of the united_states section postn-145429-05 the treaty’s reference to limitations includes the sec_901 limitations although the treaty was adopted prior to the enactment of sec_901 in article of the treaty provides that entitlement to credits is restricted not only by rules in effect at the time the treaty was adopted but also by any subsequently adopted restrictions that are consistent with the general principles of then-existing law the sec_901 limitations fall squarely within the fundamental and long-standing principles of the statutory foreign_tax_credit sec_901 was adopted to prevent taxpayers from claiming credits in two types of situations in which a credit might otherwise be claimed with respect to investments that are unlikely to produce any taxable_income - ie where they held the investment for very short periods or while obligated to make offsetting payments in these circumstances any credits attributable to such transactions are expected to reduce the tax on other income which is inconsistent with the credit’s basic purpose of mitigating double_taxation taxpayer’s inconsistent classification of the substitute_payments and deemed act refunds contradicts the principle that u s tax_treaties and the code must be applied consistently sec_894 requires that the provisions of the code be applied with due regard to any treaty obligation of the united_states that applies to the taxpayer the treaty explicitly provides that a distribution that entitles a u s shareholder to benefits under article a of the treaty will be treated as a dividend in the united_states for u s foreign_tax_credit purposes art a iii of the treaty in the instant case taxpayer asserts inconsistent treatment of the transaction under u s domestic law and a tax_treaty that itself is part of u s law it is the well- established position of the internal_revenue_service as expressed in revrul_84_17 1984_1_cb_308 and revrul_79_199 1979_1_cb_246 that taxpayers may not cherry pick among the provisions of the code and the income_tax treaties to which the united_states is a party revrul_84_17 involves a polish corporation with three separate businesses in the united_states one is a profitable permanent_establishment and the other two are trades_or_businesses that would earn taxable_income under the code but do not meet the permanent_establishment threshold tests of the u s -poland income_tax treaty polish treaty under the polish treaty the income of the permanent_establishment is taxable and both the profit and loss of the other two businesses are ignored under the code all three would be subject_to tax but the loss would offset the profits of the two profitable ventures the ruling concluded that it would thwart the intent of the polish treaty if the taxpayer could both invoke the treaty to exclude the profits of the profitable trade_or_business and invoke the code to claim the revrul_79_199 taxpayer claiming foreign_earned_income_exclusion under code could not claim foreign_tax_credit under treaty for taxes imposed on excluded income later codified at sec_911 see also tam date corporation cannot take inconsistent positions regarding residency tam date canadian corporation reporting real_property rental income on net_basis under sec_882 of code could not rely on u s -canada treaty in same year to exempt gain on sale of same real_property from u s tax postn-145429-05 loss of the loss trade_or_business against the taxable profit of the permanent_establishment according to the revenue_ruling the intent under the convention would be thwarted if losses not attributable to a permanent_establishment could be offset against profits attributable to a permanent_establishment further such an offset would require the inconsistent treatment during a taxable_year of nonattributable gain and loss--such gain being exempt under the convention and such loss being deductible under the code the holding of revrul_84_17 is not inconsistent with the principle--reflected in article of the polish treaty-- that a tax_treaty should not increase the tax burden on residents of the contracting states because a taxpayer can always elect to apply the statutory rules as if the treaty had not come into effect thus the ruling concludes that article a allows the taxpayer the option to use the provisions of the code to determine the tax_liability with respect to its activities if this results in a lower tax_liability than that obtained using the provisions of the convention with respect to such activities a comparable provision found in article of the treaty provides that the treaty shall not restrict in any manner any exclusion exemption deduction credit or other allowances now or hereafter accorded by the laws of either contracting state that provision should be interpreted to prevent the taxpayer from claiming both treaty and code treatment when the result would defeat the underlying assumptions of the two systems a l i federal_income_tax project international aspects of united_states income_taxation ii proposals on united_states income_tax treatie sec_82 the underlying assumption of article a of the treaty is that the u s shareholder has received dividend income with respect to which act was paid to the u k and should receive a benefit similar to that available to u k shareholders under the u k integrated tax system whether such payments are treated as dividends under the code is irrelevant if a term is defined in the treaty such definition must prevail for treaty purposes over any contradictory domestic law definition only terms not otherwise defined in the treaty will be defined under the domestic laws of the contracting state imposing the taxes which are the subject of the treaty see article of the treaty taxpayer would thwart the underlying assumption of the treaty if it could claim that a distribution is not a dividend for purposes of the code’s foreign_tax_credit limitations and at the same time invoke article a iii of the treaty to treat the distribution as a dividend for united_states tax_credit purposes in order to give rise to a foreign_tax_credit in the u s finally the legislative_history to sec_901 expressly contemplated that its restriction would apply to amounts treated as dividends under a u s tax_treaty general explanation pincite if taxpayer so wished it could have relied on the code to characterize the substitute_payments from subsidiary but the deemed refund of act from which tax is deemed withheld is a fiction created entirely by the treaty which explicitly provides for its treatment as a dividend for u s tax_credit purposes having elected to rely on the postn-145429-05 treaty to characterize the payments as dividends giving rise to deemed refunds of act and deemed payments of creditable tax taxpayer is precluded from disavowing that treatment solely to avoid disallowance of credits under the sec_901 limitation given that the treaty’s classification of a payment as a dividend is applicable for purposes of article and sec_901 it is our opinion that the substitute_payments received by taxpayer and the deemed act refunds to the extent allowable under the treaty are described in sec_901 and perhaps also in sec_901 and therefore the foreign tax_credits claimed for taxes deemed withheld from the deemed act refunds with respect to such payments are disallowed please call michael gilman at if you have any further questions by _____________________________ richard l chewning senior counsel branch office of associate chief_counsel international
